DETAILED ACTION
The instant action is in response to application 13 July 2019.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 13 April 2021 has been entered.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “the second voltage receiving module receives the second input voltage, the second switch receives a plurality of pulse width modulation signals and operates with the third switch,” in claim 1 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an 
Response to Arguments
Applicant’s arguments with respect to claim 1 have been considered but are moot for not taking into account TXIs “LM5025, LM5026, LM 5034 Operation and Benefits of Active clamp forward power converters,”, hereafter referred to as TXI (NPL).reference being used in the present rejection.
Applicant’s amendment has necessitated a rejection under 35 USC 112(b).
Though applicant asserts that claim 1 and 10 are similar, claim 1 appears to be more specific.  Applicants arguments regarding claim 10 have been considered but are not persuasive.  There seems to be some confusion to the combination so a series of drawings explaining the combination is below. First, this is Xu:

    PNG
    media_image1.png
    398
    746
    media_image1.png
    Greyscale

This is Xu in view of TXI: 

    PNG
    media_image2.png
    661
    746
    media_image2.png
    Greyscale

Note that the unspecified DC transformer was replaced with a forward converter.  The expected advantage here is to reduce switch stress.  Lastly, Xu in view of TXI and Taufik is shown on the next page.  The expected advantage to this combination is it allows the load to be shared overtime which is elucidated by Taufik in paragraph 28 “In operation, a first DC power source 102A will provide all of the power to the common power bus 108 until a voltage drop on the isolation circuits 104B is greater than the biasing voltage of the isolation circuit 104B. In that instance, the isolation circuit 104B will begin conducting power from a second DC power source 102B to the common power bus 108. This influx of power to the common power bus 108 can 

    PNG
    media_image3.png
    529
    954
    media_image3.png
    Greyscale


Applicant’s amendment has necessitated a new drawing objection.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. 
As to claim 1, applicant claims “a first switch” “a second switch” and “a third switch”.  Judging by the figures and specifications, applicant appears to be referring to items 113, 122, and 131A.  The third switch however, lacks proper antecedent basis.  For the purposes of examination it will be assumed that the “the third switch” reads as “a third switch”.  In addition to this, it is unclear if there is a difference between the third switch and the third conduction element.
Claim 4 is indefinite since it is unclear if applicant intends the third switch to be the conduction element in the output circuit.  In claim 1, the two items are different.  In claim 4, they appear to be the same.  If the conduction element is the third switch, claim 1 must be revised to say as much.  Also, “a third switch” lacks proper antecedent basis.  For the purpose of examination, it will be assumed that the conduction element and third switch are different items. 
  Since claim is rejected, claims 2-9 inherit the rejection under 35 USC 112(b).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 3, 4, 6, 7, 10-12 are rejected under 35 U.S.C. 103 as being unpatentable over Xu (US 2009/0206804) in view of TXI (NPL) and Taufik (US 2016/0026441).
As to claim 1,  Xu discloses (see image below comparing with applicant’s Fig. 2) A multi-input voltage converter for receiving a first input voltage or a second input voltage for outputting an output voltage, the multi-input voltage converter comprising: an output circuit at least including a conduction element; a first conversion circuit comprising: a first voltage receiving module for receiving the first input voltage; a first transformer, a primary side of the first 
Xu does not disclose and a first switch, a secondary side of the first transformer being electrically connected to the output circuit through the first switch, wherein when the first voltage receiving module receives the first input voltage, the first switch is turned on to operate, or a second switch electrically connected to the second voltage receiving module, wherein the second voltage receiving module is electrically connected to the output circuit through the second switch, wherein when the second voltage receiving module receives the second input voltage, the second switch is turned on to operate wherein the conduction element includes a first terminal and a second terminal, the first terminal of the conduction element is electrically connected to the second terminal of the first switch, and the second terminal of the conduction element is electrically connecting the first transformer; wherein, when the first voltage receiving module receives the first input voltage, the first switch receives a plurality of pulse width modulation signals and operates with conduction element, and the output circuit outputs the output voltage, and when the first voltage receiving module receives the first input voltage, the second switch of the second conversion circuit does not operate; wherein, when the second voltage receiving module receives the second input voltage, the second switch receives a plurality of pulse width modulation signals and operates with the third switch, and the output circuit outputs the output voltage, and when the second voltage receiving module receives the second input voltage, the first switch of the first conversion circuit does not operate and the 


    PNG
    media_image4.png
    1114
    748
    media_image4.png
    Greyscale


It would have been obvious to one of ordinary skill in the art before the effective filing 
date of the claimed invention to modify the device of Xu with the teachings of TXI.  The combination would be to use the forward converter in the device of Xu.  The motivation for this would be to allow for lower switch ratings (TXI, pg. 7).
Taufik teaches a wherein the first conversion circuit further comprises: a first control module electrically connected to the first switch for controlling a turn-on state or a turn-off state of the first switch, and the second conversion circuit further comprises: a second control module electrically connected to the second switch for controlling a turn-on state or a turn-off state of the second switch. (item controlling solator, see also Fig. 9C, with switches Q2 and Q4 acting as isolating switches) and when the first voltage receiving module receives the first input voltage, the second switch of the second conversion circuit does not operate; and when the second voltage receiving module receives the second input voltage, the first switch of the first conversion circuit does not operate (¶28-29 “In operation, a first DC power source 102A will provide all of the power to the common power bus 108 until a voltage drop on the isolation circuits 104B is greater than the biasing voltage of the isolation circuit 104B. In that instance, the isolation circuit 104B will begin conducting power from a second DC power source 102B to the common power bus 108. This influx of power to the common power bus 108 can result in negatively biasing, i.e., shutting off, isolation circuit 104A thus isolating the first DC power source 102A.   The end result of the operation of the typical multiple input, single output DC to DC power converter system 100 is that the load 120 is not shared equally among the multiple DC power sources 102A-n at the same time and instead the load is shared sequentially over time.”).

The combination of Xu in view TXI and Taufik discloses A multi-input voltage converter for receiving a first input voltage or a second input voltage for outputting an output voltage, the multi-input voltage converter comprising: an output circuit at least including a conduction element; a first conversion circuit comprising: a first voltage receiving module for receiving the first input voltage; a first transformer, a primary side of the first transformer being electrically connected to the first voltage receiving module; and a first switch, a secondary side of the first transformer being electrically connected to the output circuit through the first switch, wherein when the first voltage receiving module receives the first input voltage, the first switch is turned on to operate, and the output voltage is output by the output circuit; and a second conversion circuit comprising: a second voltage receiving module for receiving the second input voltage; and a second switch electrically connected to the second voltage receiving module, wherein the second voltage receiving module is electrically connected to the output circuit through the second switch, wherein when the second voltage receiving module receives the second input voltage, the second switch is turned on to operate, and the output circuit outputs the output voltage, wherein the conduction element includes a first terminal and a second terminal, the first terminal of the conduction element is electrically connected to the second terminal of the first switch, and the second terminal of the conduction element is electrically connecting the first transformer; wherein, when the first voltage receiving module receives the first input voltage, the first switch receives a plurality of pulse width modulation signals and operates with conduction element, and the output circuit outputs the output voltage, and when the first    voltage receiving module receives the first input voltage, the second switch of the second conversion circuit does 

    PNG
    media_image5.png
    529
    954
    media_image5.png
    Greyscale

As to claim 3, Xu in view of TXI and Taufik disclose wherein the first conversion circuit further comprises: a first control module electrically connected to the first switch for controlling a turn-on state or a turn-off state of the first switch (item sending isolation signals), and the second conversion circuit further comprises: a second control module (AV) electrically connected to the second switch for controlling a turn-on state or a turn-off state of the second switch.
As to claim 4, Xu in view of TXI and Taufik disclose wherein the conduction element is a third switch, and when the first voltage receiving module receives the first input voltage, the first control module controls the first transformer, the first switch, and the conduction element of the nd/3rd switches).
As to cliam 6, Xu in view of TXI and Taufik disclose wherein the first conversion circuit and the output circuit cooperatively form a forward-type voltage convertor, and the second conversion circuit and the output circuit cooperatively form a step-down voltage convertor (see image above showing a buck and forward converter).
As to claim 7, Xu in view of TXI and Taufik disclose wherein the first input voltage is defined between a high voltage interval, and the second input voltage is defined between a low voltage interval (see image above, the two input voltages read on different intervals).
As to claim 10, Xu discloses A multi-input voltage converter for receiving a first input voltage or a second input voltage for outputting an output voltage, the multi-input voltage converter comprising: an output circuit; a first conversion circuit comprising: a first voltage receiving module receiving the first input voltage; a first transformer, a primary side of the first transformer being electrically connected to the first voltage receiving module; a secondary side of the first transformer electrically connected to the output circuit, wherein when the first voltage receiving module receives the first input voltage, the output circuit outputs the output voltage; and a second conversion circuit, comprising: a second voltage receiving module for receiving the second input voltage; and a fifth switch electrically connected to the second voltage receiving module, wherein the second voltage receiving module is electrically connected to the output circuit through the fifth switch, wherein, when the second voltage receiving module receives the second input voltage, the fifth switch is turned on to operate, and the output circuit outputs the output voltage (see image and claim 1 aobve for item matching).
 Xu does not disclose and a fourth diode component, a secondary side of the first transformer electrically connected to the output circuit through the fourth diode component, and 
TXI teaches a fourth diode component, a secondary side of the first transformer electrically connected to the output circuit through the fourth diode (D1) component wherein, the output circuit at least includes a sixth diode (D2) element, the sixth diode element includes a first terminal and a second terminal, the first terminal of the sixth diode element is electrically connected to the second terminal of the fourth diode element, the second terminal of the sixth diode element is electrically connected to the first transformer; (Fig. 3b, D1, is regarded as equivalent to 113’ and D2 is regarded as similar to 131’).
It would have been obvious to one of ordinary skill in the art before the effective filing 
date of the claimed invention to modify the device of Xu with the teachings of TXI.  The combination would be to use the forward converter in the device of Xu.  The motivation for this would be to allow for lower switch ratings (TXI, pg. 7).
Taufik teaches and a fifth switch electrically connected to the second voltage receiving module, wherein the second voltage receiving module is electrically connected to the output circuit through the fifth switch, wherein, when the second voltage receiving module receives the second input voltage, the fifth switch is turned on to operate, and the output circuit outputs the 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Xu with the teachings of Taufik.  The combination would be to use the output switch of Taufik in the device of new.  The motivation for this would be to ensure there is sufficient voltage before connecting to other loads or isolate supplies when maintenance is required.
As to claim 11, Xu in view of TXI and Taufik teaches an output inductor comprising a first terminal and a second terminal, the first terminal of the output inductor being electrically connected to the first terminal of the sixth diode element and the second terminal of the first switch (See image above); and an output capacitor comprising a first terminal and a second terminal, the first terminal (ground terminal) of the output capacitor being electrically connected to the second terminal of the output inductor (connected via ground), and the second terminal  (+ terminal) of the output capacitor being electrically connected to the second terminal of the sixth diode element and the first transformer (see image above).
As to claim 12, Xu in view of TXI and Taufik teaches wherein the first conversion circuit and the output circuit cooperatively form a forward-type voltage convertor, and the second conversion circuit and the output circuit cooperatively form a step-down voltage convertor (See image above).
	As to claim 13, Xu in view of TXI and Taufik teaches wherein the first input voltage is defined between a high voltage interval, and the second input voltage is defined between a low voltage interval (See image above).
Allowable Subject Matter
Claims 8-9 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.  
As to claim 8, the prior art does not disclose “wherein the third switch comprises a first terminal, a second terminal, and a third terminal, the first terminal of the third switch is electrically connected to the second terminal of the first switch, the second terminal of the third switch is electrically connected to the first transformer, the third terminal of the third switch is electrically connected to the first control module and the second control module” in combination with the additionally claimed features, as are claimed by the Applicant.

	Conclusion
Examiner has cited particular column, paragraph, and line numbers in the references applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings of the art and are applied to specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant in preparing responses, to fully consider the references in their entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner. In the case of amending the claimed invention, Applicant is respectfully requested to indicate the portion(s) of the specification which dictate(s) the structure relied on for proper interpretation and also to verify and ascertain the metes and bounds of the claimed invention. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER M NOVAK whose telephone number is (571)270-1375.  The examiner can normally be reached on 9AM-5PM,Monday through Thursday, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/PETER M NOVAK/Examiner, Art Unit 2839